DETAILED ACTION
Status of Application
1.	The claims 1-7 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.  

Information Disclosure Statement (IDS)
4.	The information disclosure statement (IDS) submitted on 12/02/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kawamoto et al (US 6710000) in view of Mizuno et al (US 437969).
	Regarding claim 1, Kawamoto et al teach a multilayer capacitor where the dielectric materials includes BaTiO3 and 0.01-0.15 mol% Mn2O3 and at least 0.05 mol% of a component that can be MoO3 (see Tables). The BaTiO3 component is a main phase having a perovskite structure. The manganese oxide component comprises an acceptor element and the molybdenum oxide component comprises a donor element. With respect to the acceptor and donor being solid solved on the B-sites, it would be expected the Mn and (W or Mo) would be solid solved absent tangible evidence to the contrary. The Kawamoto dielectric material is compositionally equivalent to that of the instant claims and is formed by equivalent methods, leading to the donor and acceptor components necessarily being present in the equivalent locations on the B-sites. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	Claim 1 differs from Kawamoto et al because Kawamoto does not teach that the donor and acceptor elements have the concentration relationships in center and circumference regions as described in said instant claim. However, it would have been obvious to one of ordinary skill in the art to modify Kawamoto in view of Mizuno et al in order to use concentration relationships in different parts of the grains of the Kawamoto dielectric, because Mizuno teaches a similarly composed dielectric material, and teaches that varying amounts of acceptor and donor elements in different parts of the dielectric grains is known to be advantageous in terms of adjusting the properties of the dielectric powder. Mizuno teaches a BaTiO3-based dielectric ceramic and multilayer ceramic comprising the same, and teaches that the dielectric grains have a center portion and outer portion comprising acceptor and donor elements. As such, the Mizuno dielectric is of the same type as that taught by Kawamoto. Mizuno teaches that the acceptor element is present in an inner portion of the grain as compared to the portion of the grain comprising the donor element (see column 2, lines 45-65, wherein acceptor Mg is in an inner shell portion and donor rare earth is in an out shell portion). Thus the Mizuno dielectric has a greater concentration of acceptor element at a portion of the grain that can be considered a center region (because it is more central than the outer shell), and the dielectric has a greater concentration of donor element is said outer shell, which is a circumference region. As the valences in Kawamoto of the donor Mo and the acceptor Mn are +6 and +2, respectively, meeting the formula limitations of the instant claim 1 is done by the aforementioned relationship, wherein the acceptor element has a higher concentration in a center region and the donor in a circumference region. Thus, Mizuno teaches this feature of the instant claim.
	One of ordinary skill in the art would have had motivation to use the Mizuno donor/acceptor concentration parameters in the dielectric taught by Kawamoto because Mizuno teaches that adaptively tailoring the shell structure in this manner leads to improved performance and reliability. This would be seen as advantageous to one of ordinary skill in the art, and one would have had a reasonable expectation of success in the modification because Mizuno and Kawamoto are drawn to equivalent types of dielectric materials used in MLCCs. Each limitation of claim 1 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 2, Kawamoto teaches BaTiO3 as main crystalline phase. 
	Regarding claim 3, Kawamoto teaches Mo and Mn contained in the dielectric. 
	Regarding claim 4, Kawamoto teaches that the inventive dielectric is used to produce a multilayer ceramic capacitor by a method comprising forming green sheets of the dielectric material, alternately stacking them with internal electrodes, and firing the stacked body. As discussed above, the dielectric layer taught by Kawamoto in view of Mizuno meets each limitation of instant claims 1 and 4. Claim 4 is therefore obvious and not patentably distinct over the prior art of record. 
Regarding claim 5, Kawamoto teaches BaTiO3 as main crystalline phase.
	Regarding claim 6, Kawamoto teaches Mo and Mn contained in the dielectric. 
Regarding claim 7, Kawamoto teaches that the inventive dielectric is used to produce a multilayer ceramic capacitor that comprises layers of the dielectric alternately stacked with internal electrodes. As discussed above, the dielectric layer taught by Kawamoto in view of Mizuno meets each limitation of instant claims 1 and 7. Claim 7 is therefore obvious and not patentably distinct over the prior art of record. 
Conclusion
8.	No claim is allowed.
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
NSW7 May 2021